Citation Nr: 1009344	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  03-29 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 2, 
2008 for service connection for right lower extremity 
radiculopathy, as secondary to the service-connected 
disability of arthritis, lumbar spine.

2.  Entitlement to an effective date earlier than December 2, 
2008 for service connection for left lower extremity 
radiculopathy, as secondary to the service-connected 
disability of arthritis, lumbar spine.

3.  Entitlement to an increased rating for arthritis of the 
lumbar spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
July 2002, which denied an increased rating for arthritis of 
the lumbar spine, which was then evaluated as 20 percent 
disabling.  In a December 2008 rating decision, the Veteran 
was granted an increased evaluation of 40 percent for 
arthritis of the lumbar spine.  The Veteran maintains his 
appeal of that issue.  The Veteran also appeals a December 
2008 rating decision, which granted service connection for 
radiculopathies of the right and left lower extremities with 
an effective date of December 2, 2008.

In September 2008, the Board remanded the Veteran's claim for 
an increased rating for arthritis of the lumbar spine for 
further development.  The Board is satisfied that the action 
directed in its remand have been complied with and is 
prepared to proceed with appellate consideration of the 
issues outlined above.

The Board notes that the VA Form 21-22a dated in July 2007 
appointing attorney Jeany Mark as the Veteran's 
representative, as well as the accompanying letter from the 
attorney, each specify that representation is limited to a 
rating greater than 30 percent for arthritis of the lumbar 
spine.  Nonetheless, the attorney filed the notice of 
disagreement and appeal from the December 2008 rating 
decision granting service connection for radiculopathy of 
each lower extremity, appealing the effective date of the 
award of service connection for these disabilities.  
Consequently, the Board is not issuing separate decisions, 
based on the purported limited representation, concerning the 
effective date issues and the increased rating issue.


FINDINGS OF FACT

1.  The Veteran's orthopedic manifestations do not include 
ankylosis of any part of the thoracolumbar spine.

2.  The Veteran has not been prescribed bedrest for treatment 
of his lumbar spine disability.

3.  The Veteran was granted service connection for 
radiculopathy of the right lower extremity and of the left 
lower extremity in a December 2008 rating decision and 
assigned an effective date of December 2, 2008.

4.  The Veteran's radiculopathies of the right and left legs 
were factually ascertainable as early as March 2001.


CONCLUSIONS OF LAW

1. The requirements for an effective date prior to December 
2, 2008, for service connection of right lower extremity 
radiculopathy, as secondary to the service-connected 
disability of arthritis, lumbar spine, have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 
(2009).

2. The requirements for an effective date prior to December 
2, 2008, for service connection of left lower extremity 
radiculopathy, as secondary to the service-connected 
disability of arthritis, lumbar spine, have been met. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 
(2009).

3.  The criteria for an evaluation in excess of 40 percent 
for arthritis of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293 (2003); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5237, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Dates for Right and Left Leg 
Radiculopathies

In a December 2008 rating decision, the Veteran was granted 
service connection for right lower extremity radiculopathy 
with an evaluation of 10 percent, effective December 2, 2008, 
the date of the Veteran's VA examination which revealed 
objective neurological complications and a diagnosis of 
radiculopathy.  Also based upon the VA examination, the 
Veteran was separately awarded service connection for left 
lower extremity radiculopathy with an evaluation of 10 
percent, also effective December 2, 2008.

The Veteran contends that the proper effective date for these 
service-connected disabilities should be September 26, 2003, 
the date on which the rating schedule was revised to permit a 
lower extremity radiculopathy secondary to a lumbar condition 
to be evaluated separately from the primary lumbar condition.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (1)(effective from September 
26, 2003).

In general, the effective date of an award of benefits is 
either (1) the date of receipt of the claim or (2) the date 
on which entitlement arose, whichever is the latter.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

Applicable laws and regulations further set out that the 
effective date of an award of direct service connection may 
be established at the day after separation from service or 
date entitlement arose, if the claim is received within one 
year of separation from service, otherwise the general rule 
applies.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2008).  In this case, the Veteran's claim for 
an increased rating for lumbar spine arthritis was filed in 
March 2002, more than 19 years after his discharge.  
Accordingly, the general rule controls in this case.

In cases where pension, compensation, or dependency and 
indemnity compensation has been awarded or increased pursuant 
to a liberalizing law or a liberalizing VA issue approved by 
the Secretary or by the Secretary's direction, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  In order 
to be eligible for a retroactive payment under the provisions 
of this paragraph, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  The provisions of this paragraph are applicable 
to original and reopened claims, as well as claims for an 
increased rating.  38 C.F.R. § 3.114(a).

On review of the record, the Board finds that it is factually 
ascertainable that the radiculopathies in his right and left 
lower extremities, secondary to his service-connected 
lumbosacral strain, were present prior to December 2, 2008.  
A March 2001 private treatment record notes the Veteran's 
subjective complaints of back pain which radiated down both 
legs.  The same complaints are continuously noted in the 
Veteran's VA treatment records from 2001 through 2008.  
During that time, a clinical sensory examination performed at 
the Veteran's May 2002 VA examination confirmed the presence 
of diminished sensation down his right leg.  A June 2004 MRI 
of the spine revealed a disc herniation at L5-S1 which 
effaced the anterior subarachnoid space and impressed upon 
the S1 nerve roots.  A March 2005 private opinion reflects 
that a recent MRI of the spine had shown L5 herniation and L4 
disc bulge with neurological damage radiating into his left 
leg.  At the Veteran's December 2008 VA examination, 
diminished pain with pinprick was observed in both legs, as 
well as diminished sensation to light touch in his right leg.  
The Veteran was diagnosed with degenerative joint disease and 
lumbosacral disc disease with radiculopathy.

Based upon the evidence of record, the proper effective date 
for the Veteran's service-connected radiculopathies of both 
the right and left leg is September 26, 2003, the date of the 
liberalizing change to the applicable regulations.  See 
generally Meeks v. West, 216 F.3d 1363 (Fed. Cir. June 27, 
2000); Wamhoff v. Brown, 8 Vet. App. 517 (1996) (as to the 
assignment of effective dates for compensation).

The Board is aware that the evidence demonstrates the 
existence of radicular symptoms and findings prior to 
September 26, 2003.  Nonetheless, as the VA regulations 
oppose, as a matter of law, granting an effective date 
earlier than the change in regulation allowing benefits to be 
granted, the Veteran may not be granted an effective date 
earlier than September 26, 2003 for the service-connected 
radiculopathies in his right and left legs.

II.  Increased Rating for Arthritis of the Lumbar Spine

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings for each distinct time 
period.  The relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, the Veteran's claim for an increased rating for 
arthritis of the lumbar spine was filed in March 2002.  
Accordingly, the Board's primary focus in considering the 
Veteran's claim will be on the medical evidence from March 
2001 through the present.

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
These revisions took place in two phases.

For the period before September 23, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), which contemplated 
ratings for demonstrated intervertebral disc syndrome (IVDS), 
a 40 percent evaluation was assigned for IVDS which was 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was warranted for pronounced IVDS, 
with persistent symptoms compatible with sciatic neuropathy 
which characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, IVDS which is 
productive of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months is assigned a 40 percent evaluation.  A 60 
percent evaluation contemplates IVDS with incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bedrest prescribed by a physician and 
treatment by a physician.  Associated objective neurological 
abnormalities are evaluated separately.

In this case, VA and private treatment records for treatment 
through March 2002 do not demonstrate IVDS.  As such, the 
Veteran is not entitled to a rating in excess of 40 percent 
for IVDS for the period before September 23, 2002.

Treatment records after September 23, 2002 reflect 
intervertebral disc involvement.  A June 2004 MRI of the 
lumbar spine revealed mild disc space narrowing at L5-S1 
which impressed upon the S1 nerve roots.  As noted 
previously, a March 2005 private opinion from Nathanson 
Chiropractic interpreted a recent MRI as showing L5 
herniation and L4 disc bulge with neurological damage which 
radiated into the Veteran's left leg.  A later September 2007 
MRI of the spine confirmed these findings.  Nonetheless, the 
records do not reflect that the Veteran was prescribed 
bedrest at any time due to his back disability.  As such, the 
Veteran is also not entitled to an evaluation in excess of 40 
percent under the revised 38 C.F.R. § 4.71a, Diagnostic Code 
5243 for the period from September 23, 2002.

The remaining diagnostic criteria for evaluating spine 
disorders were revised at a later date, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002), which existed before September 26, 2003, a maximum 40 
percent evaluation contemplated severe limitation of motion.  
Also, under the prior criteria of Diagnostic Code 5295, which 
provided evaluations for lumbosacral strain, a maximum 40 
percent evaluation was in order for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  In this case, the applicable diagnostic codes under 
the regulations which existed prior to September 26, 2003 do 
not permit the Veteran to an evaluation in excess of 40 
percent for his disability.

Under the code revisions effective since September 26, 2003 
(Diagnostic Codes 5235-5242), a 40 percent evaluation is 
contemplated for diseases and injuries of the spine which 
limit forward flexion of the thoracolumbar spine to 30 
degrees or less, or produce favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
where the spine injury has resulted in unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent evaluation 
is awarded where the unfavorable ankylosis of the entire 
spine is present.

In the RO's December 2008 rating decision, the Veteran was 
granted a 40 percent disability rating for arthritis of the 
lumbar spine, based upon findings in the record that the 
Veteran's thoracolumbar forward flexion was limited to less 
than 30 degrees.  A review of the evidence in the claims 
file, however, does not reveal any ankylosis of the spine.

As noted previously, MRIs of the spine performed in June 
2004, March 2005, and September 2007 revealed disc herniation 
at L5 and disc bulge at L4.  The reports for each of these 
studies do not indicate any ankylosis.  Private and VA 
treatment records for treatment from March 2001 through 
December 2008 document ongoing complaints of back pain with 
radiation into both legs and limited thoracolumbar motion.  
These records, however, also do not document any findings of 
ankylosis.

The Veteran's May 2002 VA examination revealed limited lumbar 
motion with diminished sensation in the right lower 
extremity, but did not directly address whether any ankylosis 
was found.  The Board notes, however, that x-rays of the 
lumbosacral spine performed at that time revealed minimal 
narrowing of the L5-S1 intervertebral space, but otherwise 
revealed that "the remainder of the study is unremarkable."  
The Veteran's June 2005 VA examination performed similarly 
did not note the presence of ankylosis.  At the Veteran's VA 
spine examination in December 2008, the examiner expressly 
noted the absence of thoracolumbar ankylosis.

In the absence of evidence of thoracolumbar ankylosis, the 
Board finds that the Veteran is not entitled to an evaluation 
in excess of 40 percent pursuant to Diagnostic Codes 5235 
through 5242.

The Board is mindful that when evaluating musculoskeletal 
disabilities VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

In addition to the subjective complaints noted in the 
Veteran's VA treatment records and private treatment records, 
as discussed above, the Veteran also reported, in his March 
2002 claim, worsening back pain which was affecting his 
employment.  In a May 2002 statement, the Veteran stated that 
his back pain was radiating down both legs and caused 
difficulties with walking.  At his May 2002 VA examination, 
the Veteran reported that he experienced pain and spasm in 
his back after standing for periods of four hours and bending 
for prolonged periods.  At his June 2005 VA examination, the 
Veteran related that he experienced back pain after walking a 
distance of 75 feet from his car to his office and sitting 
for a period of more than 25 minutes.  Thoracolumbar range of 
motion performed at that time revealed 30 degrees of flexion 
which was limited by pain.  Repetitive motion testing was not 
possible due to reported complaints of pain.  At the 
Veteran's December 2008 VA examination, he reported numbness, 
leg and foot weakness, unsteadiness, fatigue, decreased 
motion, stiffness, weakness, spasm, and pain in his back.

Despite the Veteran's reported symptoms and functional 
limitations, the Board observes that the Veteran has been 
able to continuously produce some motion of his thoracolumbar 
spine.  At his June 2005 VA examination, the Veteran was able 
to produce 30 degrees of flexion, 30 degrees of lateral 
flexion bilaterally, and 20 degrees of lateral rotation 
bilaterally.  Range of motion testing performed at his 
December 2008 VA examination revealed extension to 10 
degrees, zero degrees after repetition; flexion to 20 degrees 
without change after repetition; left lateral flexion to 10 
degrees without change after repetition; right lateral 
flexion to 15 degrees, diminished to 10 degrees after 
repetition; left lateral rotation to 25 degrees, diminished 
to 15 degrees after repetition; and right lateral rotation to 
15 degrees, which was actually increased to 25 degrees after 
repetition.  Given the Veteran's ability to produce motion of 
his thoracolumbar spine, the Board finds that the evidence 
does not demonstrate functional loss that is consistent with 
the presence of ankylosis of the spine.  Accordingly, the 
Veteran is not entitled to an evaluation in excess of 40 
percent pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and 
DeLuca for arthritis of the lumbar spine.

Additionally, the Veteran has submitted no evidence showing 
that this disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation.  Although, at a December 2003 VA 
treatment, the Veteran reported an episode in which he was 
unable to go to work due to acute severe back pain, the 
records reflect that the Veteran has been able to maintain 
employment.  At his May 2002 VA examination, the Veteran 
reported that he was able to maintain gainful employment 
despite his disability.  At his most recent December 2008 VA 
examination, he stated that he continued to be employed at 
his longstanding occupation of 20 years as a manager at a 
tire store.  Further, there is no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board finds that there is no basis for a 
"staged" rating pursuant to Hart.  Rather, the 
symptomatology and clinical findings shown upon examination 
during the pendency of this appeal have been essentially 
consistent and fully contemplated by the assigned disability 
ratings.

Overall, the evidence does not support a disability 
evaluation in excess of 40 percent for the Veteran's service-
connected arthritis of the lumbar spine.  This appeal is 
denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 
22 Vet. App. 37 (2008), the United States Court of Appeals 
for Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in 
Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008-
7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
In Vazquez-Flores II, the Federal Circuit held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific and does not require the VA to notify a veteran of 
the alternative diagnostic codes or of potential daily life 
evidence. 

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claim for 
an increased rating for his lumbar spine arthritis in a 
September 2009 notice letter.  This letter also notified the 
Veteran how a disability rating and an effective date for the 
award of benefits is assigned and complied with the notice 
requirements in both Dingess/Hartman and Vazquez-Flores I and 
II.  

After the Veteran and his representative were afforded 
opportunity to respond to the notice identified above, an 
October 2009 Supplemental Statement of the Case reflects 
readjudication of the increased ratings claim on appeal.  
Hence, while some of the notice was provided after the 
initial rating actions on appeal, the Veteran is not shown to 
be prejudiced by the timing of the compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or an SSOC, is sufficient to cure a timing 
defect).

In regard to the Veteran's earlier effective date claim, 
given the favorable action taken above, no further 
notification or assistance in developing the facts pertinent 
to this limited matter is required at this time.  Indeed, any 
such action would result only in delay.  Moreover, the Board 
notes that the Court has held, as to the notice requirements 
for downstream earlier effective date claims following the 
grant of service connection, "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements."  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In 
the present case, neither the appellant nor his 
representative alleges any prejudice with respect to notice 
received for his earlier effective date claim.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's identified private treatment records 
and VA treatment records have been obtained.  Additionally, 
he was afforded VA examinations in May 2002, June 2005, and 
December 2008 by examiners who reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An effective date of September 26, 2003 for service 
connection for right lower extremity radiculopathy, as 
secondary to the service-connected disability of arthritis, 
lumbar spine, is granted.

An effective date of September 26, 2003 for service 
connection for left lower extremity radiculopathy, as 
secondary to the service-connected disability of arthritis, 
lumbar spine, is granted.

An increased rating for arthritis of the lumbar spine, 
currently evaluated as 40 percent disabling, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


